Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al., U.S. 2008/0172789 in view of DiMaio et al., U.S. 2009/0275808.
	On claim 1, Elliot cites: 
A system for adjusting the configuration of a patient support apparatus, the system comprising: 
a patient support apparatus (figure 1, bed 10) comprising at least one actuator configured to adjust the configuration of the patient support apparatus ([0031] The controller communicates a drive signal to the actuator in response to the input and indicates a parameter at the display of the patient support surface or the frame associated with driving the actuator); and 
a control unit configured to control the at least one actuator ([0079] and controller 35 with various actuators), the control unit comprising a memory ([0081]), the memory configured to store a plurality of patient support apparatus configurations (see above1); 
wherein the control unit is configured to: 
receive a first input comprising patient risk information of a patient to be supported ([0098] risk for falling or getting trapped); 
determine an optimum patient support apparatus configuration from the plurality of patient support apparatus configurations based on the patient risk information ([0075] Referring again to FIG. 1, patient support surface 14 includes a mattress 15 and a deck frame assembly 22 (FIG. 3) with a head deck section 22a, a seat deck section 22b, and a foot deck section 22c, each of which can be adjusted to a different orientation by actuators 24, 26, and 28 to adjust the angular position of the mattress, also described in the pending applications. Mattress 15 may comprise a conventional mattress, include a foam mattress, or a mattress that incorporates one or more bladders that can be inflated by an actuator, such as a pump, to turn the patient or can be inflated and deflated to adjust the firmness of the mattress or to induce vibration for percussion treatment or the like. This cited embodiment presumes the disclosed different orientations and treatments are provided to allow the patient’s maximum healing and prevent patient discomfort); 
receive a second input from a user to accept the determined optimum patient support apparatus configuration (see [0075] above); and 
if the determined optimum patient support apparatus configuration is accepted by a user, control the at least one actuator to adjust the patient support apparatus into the determined optimum patient support apparatus configuration ([0075]).
Regarding the claimed: 
“receive a first input comprising patient risk information of a patient to be supported, Elliot, while discloses risk information regarding a patient’s possibility of falling out of bed  or getting trapped, Elliot doesn’t disclose the above risk responsive to the patient’s risk.
In the same art of patient positioning, DiMaio, [0006] discloses an embodiment to reduce ulcer risk, a patient positioning may be performed via a set of hinges, slides, and motorized articulations. 
It would have been obvious at the time the claimed invention was filed to modify Elliot’s embodiment using the patient risk ulcer mitigation features disclosed in DiMaio such that the claimed invention is realized. One of ordinary skill in the art would have substituted this feature into Elliot and the results of the substation would have predicted the clamed invention. 
On claim 2, Elliot cites: The system of claim 1, wherein the control unit is further configured to display the determined optimum patient support apparatus configuration before receiving the second input from a user. [0098] discloses the controller displaying protocol reminders to maximize care of the patient to include positioning and cleanliness requirements.
On claim 4, Elliot cites: 
The system of claim 1, wherein the patient risk information includes one or more of: the pulmonary risk of the patient, the vascular risk of the patient, or the pressure ulcer risk of the patient. See the rejection of claim 1 regarding the ulcer treatment. 
On claim 5, Elliot cites except: 
The system of claim 4, wherein if the patient is at risk of a pressure ulcer, the patient risk information further comprises one or more of: 
the body mass index (BMI), of the patient, wound location information, or information about whether the patient can tolerate an alternating low pressure (ALP) mode for a mattress. 
In the rejection of claim 1, DiMaio, [0006] discloses an embodiment to reduce ulcer risk, a patient positioning may be performed. Additionally, DeMaio, [0082] discloses that patient mobility may be impaired directly by therapy (i.e. surgical anesthesia or use of paralytic drugs for ventilator-assisted patients) or as a consequence of the patient's health problem (traumatic injury, coma, acutely debilitating disease). These patients are typically confined to bed and are thus at greater risk for pressure ulcers. Pressure ulcers form from the lack of blood flow near bony prominences that bear the most weight of the bedridden patient.
 Neither Elliot nor DeMaio discloses the excepted claim limitations.  However, it would have been obvious at the time the claimed invention was filed for the user to take into account the ulcer risk previously discussed and position the patient accordingly responsive to the cited “lack of blood on certain parts of the patient’s body” such that the claimed risk assessment includes risks of ulcers which includes the “wound location information.” One of ordinary skill in the art would have included these risks associated with ulcers to locations indicated in the reference such that a practice to avoid continued injuring of existing wounds and creating wounds, as suggested in DeMaio, are prevented. 
On claim 6, Elliot cites: 
The system of claim 1, wherein the patient support apparatus further comprises a patient support surface for supporting the patient and the at least one actuator is configured to adjust the configuration of the patient support surface. See the rejection of claim 1 which discloses the same subject matter as claim 6 and is rejected for the same reasons. 
On claim 7, Elliot cites: 
The system of claim 6, wherein the patient support surface comprises a plurality of sections and the at least one actuator is configured to adjust the position and angle of the plurality of the plurality of sections relative to each other. [0034] In yet another aspect, the actuator adjusts the angle the patient support surface. For example, the frame optionally includes a deck frame, with the deck frame having a plurality of deck sections that support the patient support surface, with the actuator adjusting the angle of at least one deck section to thereby adjust the angle of the patient support surface. 
On claim 8, Elliot cites: 
The system of claim 7, wherein the stored patient support apparatus configurations comprise relative positions of the plurality of sections.[0111] includes an arrow, which is oriented to indicate whether the touch screen area increases or decreases the angular orientations of the respective deck section or the height of the patient support surface. Additional touch screen areas 66f may be provided that generate signals to the controller to configure the patient support surface into a pre-selected configuration, such as the Trendelenburg or reverse-Trendelenburg positions.  
On claim 9, Elliot cites: 
The system of claim 1, wherein the patient support apparatus comprises a therapy mattress. [0033] In another aspect, the actuator generates vibration at the patient support surface. For example, the vibration can be used as therapy for the patient. The actuator used in conjunction with the mattress is considered to be a “therapy mattress.” 
On claim 10, Elliot cites: 
The system of claim 9, wherein the stored patient support apparatus configurations comprise therapy mattress settings. Additional touch screen areas 66f may be provided that generate signals to the controller to configure the patient support surface into a pre-selected configuration, such as the Trendelenburg or reverse-Trendelenburg positions.  These positions allow the patient’s head to be raised above or below the position of the patient’s feet. These positions are used for treatment of the patient. 
On claim 11, Elliot cites: 
The system of claim 10, wherein the therapy mattress settings comprise a continuous low pressure sequence or an alternating low pressure sequence.  Elliot, discloses “[0075] Referring again to FIG. 1, patient support surface 14 includes a mattress 15 and a deck frame assembly 22 (FIG. 3) with a head deck section 22a, a seat deck section 22b, and a foot deck section 22c, each of which can be adjusted to a different orientation by actuators 24, 26, and 28 to adjust the angular position of the mattress, also described in the pending applications. Mattress 15 may comprise a conventional mattress, include a foam mattress, or a mattress that incorporates one or more bladders that can be inflated by an actuator, such as a pump, to turn the patient or can be inflated and deflated to adjust the firmness of the mattress or to induce vibration for percussion treatment or the like.” The cited “vibration” is the same as the claimed “alternating low pressure sequence.”
On claim 12, Elliot cites: 
The system of claim 1, wherein the control unit further comprises a user interface and one or more of the inputs is input by a user through the user interface. [0008] In one aspect, the display comprises a touch screen. For example, the user interface may comprise at least one touch sensitive area of the touch screen wherein the touch screen forms the user interface. 
On claim 14, Elliot cites: 
The system of claim 1, wherein the second input received by the control unit is input by a user through an electronic terminal. [0008] In one aspect, the display comprises a touch screen. For example, the user interface may comprise at least one touch sensitive area of the touch screen wherein the touch screen forms the user interface. 
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al., U.S. 2008/0172789 in view of DiMaio et al., U.S. 2009/0275808 and Mensinger et al., U.S. 2014/0012510.
 On claim 15, Elliot cites except: 
The system of claim 14, wherein the electronic terminal is a mobile telephone or tablet device or desktop device separate to the patient support apparatus. 
	As disclosed previously, Elliot [0031] discloses using a controller. Elliot doesn’t disclose using any of the above listed devices for the electronic terminal. Elliot doesn’t disclose the controller as being a mobile telephone or laptop. In the same art of medical devices, Mensinger, figure 2, element 202, is disclosed as being a smartphone/tablet. The cited smartphone/tablet fulfills the claimed requirements claimed in the electronic terminal. 
	It would have been obvious at the time the claimed invention was filed to substitute the cite smartphone/tablet in place of the claimed electronic terminal to realize an embodiment predicting the claimed invention. 
Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al., U.S. 2008/0172789 in view of DiMaio et al., U.S. 2009/0275808 and Lemire et al., U.S. 2007/0174965.
On claim 3, Elliot cites except:
The system of claim 1, wherein if the determined optimum patient support apparatus configuration is not accepted by a user, the control unit is further configured to receive a third input by a user to modify the patient support apparatus configuration and control the at least one actuator to adjust the patient support apparatus based on the third input. 
As disclosed in the rejection of claim 1, Elliot discloses an embodiment wherein optimal patient is executed by way of computer manipulation. Elliot doesn’t disclose the excepted claim limitations. 
In the same art of patient support, Lemire discloses: “[0005] Generally, a bed is moved by a series of internal motors and controlled by means of an interface that can be used by users such as hospital personnel or the patient to adjust the bed to suit the comfort and needs of the patient. For safety reasons, the movement of the bed is quite slow and there is a need for an override control, to quickly and efficiently bring the bed into a relatively flat position in case of emergency or for routine tasks such as cleaning, patient transfer or surgery.” In short, the user override is the user’s ability to change a previously accepted input the user no longer accepts and wishes to amend the input to something different. 
One of ordinary skill in the art would have included such a feature to “to quickly and efficiently bring the bed into a relatively flat position in case of emergency or for routine tasks such as cleaning, patient transfer or surgery.”
On claim 13, Elliot and Lemire cites:
The system of claim 1, wherein the input from a user to accept or not accept the determined optimum patient support apparatus configuration is a single input. See the rejection of claim 3 citing the override feature. The override function is interpreted to be a “single input user” indication of not accepting a chose patient support configuration. 

Remarks
An interview was conducted with the applicant on 5 August 2022. After the examiner reviewed the Office Action mailed 25 May 2022, it was discovered the reference, Gillis et al., EP 3207911A1, is owned by Hill-Rom Services, Inc., the same applicant as the present application. Thus, the Gillis reference is not qualified as a 35 USC 102(a)(1) reference since Elliot falls under the 35 USC 102(b)(2)(a)(2)(C) exception, which states “the subject matter disclosed and the claimed invention , not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.” Because of this, the Examiner is rescinding the finality of the action and restarting prosecution from the last Office Action, which is 25 May 2022. The amended limitations found in the AFCP 2.0 submission was not used. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683